Case 1:20-cr-00061-LMB Document 2 Filed 03/12/20 Page 1 of 1 PagelD# 3

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
V. 1:20-cr-61 (LMB)
KIMBERLY ANN LANCASTER,
Defendant.
)
ORDER

The Court has been advised by defense counsel that the defendant is not feeling well.
Accordingly, it is hereby

ORDERED that the plea hearing scheduled today at 2:30 pm be and is CANCELLED,
and it is further

ORDERED that counsel reschedule the plea hearing at the earliest convenience of all
parties. Defendant is reminded that she is on bond and must comply with all conditions of her
supervised release.

The Clerk is directed to forward copies of this Order to counsel of record and United
States Probation Officer Leo Pet.

Entered this _/ 9 aay of March, 2020.

Alexandria, Virginia

ae

Leonie M. Brinkema “
United States District Judge : Abe
